Title: To Thomas Jefferson from Calvin Jones, 26 July 1801
From: Jones, Calvin
To: Jefferson, Thomas


               
                  Sir,
                  Smithfield N.C. July 26. 1801.
               
               The importance of the Militia I trust will be duly appreciated by an administration that is unfriendly to a Standing military force. I have for 3 years laboured to improve their discipline and with some little success—but not in a degree proportionate to the importance of the object. The Laws have been in many respects defective and though lately revised, come far short of perfection. I had the honour to be a member of a committee of the Legislature of this state which framed a Bill to revise the whole System of Militia laws. It became a law and though it increased the power of an enterprizing officer to reform the Militia, they still remain defective. I mention these circumstances because I believe the imperfections of these laws cannot be completely remedied but by an act of Congress
               The pamphlet which I have now the honour to enclose was written to assist in disciplining the militia—I take the liberty of presenting it to you because I believe you will be pleased with any endeavour however trifling, that is directed to an object of such high consequence
               I am with perfect consideration your Excellency’s Most humble Servant
               
                  
                     Calvin Jones
                  
               
            